J-A14034-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    TOD A. GALLAGHER                           :   No. 1529 WDA 2019

              Appeal from the Order Entered September 23, 2019
                 in the Court of Common Pleas of Butler County
              Criminal Division at No(s): CP-10-CR-0000407-2019

BEFORE: SHOGAN, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                          FILED OCTOBER 28, 2020

       The Commonwealth of Pennsylvania appeals from the Order granting

the suppression Motion filed by Tod A. Gallagher (“Gallagher”).1 We affirm.

       The trial court summarized the history of this appeal, as presented at

the suppression hearing, as follows:

              At [the] hearing, Patrolman Chris Kopas [(“Patrolman
       Kopas”)] testified that he has been employed with the Adams
       Township Police Department for five[-]and[-]a[-]half years []. He
       testified that on November 9, 2019[,] at 1:42 a.m., he responded
       to a 911 dispatch from a female caller reporting an attempted
       kidnapping who [sic] had escaped and was hiding. The female
       caller was 16[ ]years[ ]old and reported that she had a head
       injury. Patrolman Kopas proceeded to the location[,] which was
____________________________________________


1 In accordance with Pa.R.A.P. 311(d), the Commonwealth certified that the
trial court’s suppression Order has substantially handicapped its prosecution
of the case. See Commonwealth v. James, 69 A.3d 180, 185 (Pa.
2013) (stating that the Commonwealth’s appeal of a suppression order is
proper when the Commonwealth certifies in good faith that the suppression
order substantially handicaps its prosecution).
J-A14034-20


       in the general location of the self-storage units on Mars-Evans City
       Road in the township. The patrolman found the female and
       reported that she was hysterical, panicky[,] and scared. An EMS
       unit responded to check her well-being and[,] during that time,
       [the victim] told the patrolman that she was picked up in
       McKeesport by [Gallagher] and Cody Seagriff [(“Seagriff”)] earlier
       in the evening. They stopped at a gas station and the Evans City
       Cemetery[,] where they drank alcohol, after which they went to
       1260 Mars-Evans City Road to see Joe Perkins [(“Perkins”)]. The
       female next reported that she woke up on the side of a road with
       someone on top of her and their hand down the front of her pants.
       She claimed that her pants and underwear were pulled down. She
       was able to get away and hid in the woods.

             … The victim believed the individual who was on top of her
       was [Gallagher]. The victim was transported to UPMC Cranberry
       to conduct a sexual assault examination.

Trial Court Opinion, 9/30/19, at 1-2.

       Gallagher was subsequently located and, at that time, placed under

arrest for suspected driving under the influence.      Id. at 2.   At the police

station, Gallagher was advised of his Miranda2 rights. While at the police

station, officers interviewed Gallagher about the victim’s allegations for

approximately 30 minutes. The interview concluded when Gallagher’s father

arrived to take him home.

       The trial court further summarized what next transpired, based upon

the evidence presented at the suppression hearing, as follows:

             At [the] hearing, Detective Michael Bailey [(“Detective
       Bailey”)] [] testified. He has been employed as a police officer for
       approximately seventeen (17) years and was assigned to
       investigate this case. Patrolman Kopas informed the detective of
       the allegations and evidence collected.       [Detective] Bailey
____________________________________________


2   See Miranda v. Arizona, 384 U.S. 436 (1966).

                                           -2-
J-A14034-20


      contacted [Gallagher] on November 18, 2014[,] and left a
      message. [Gallagher] came to the station on November 19,
      2014[,] to talk about the incident. Det[ective] Bailey informed
      [Gallagher] that he was not under arrest and that he was free to
      leave at any time. [Gallagher] agreed to have a conversation.

            Det[ective] Bailey asked [Gallagher] if he could look at his
      cell phone. [Gallagher] did not object and showed [Detective
      Bailey] a picture of the two girls that he was with the previous
      weekend. Commonwealth’s Exhibit “2” is the township’s consent
      form to search stored electronic media. [Gallagher] signed it on
      November 19, 2014….

Id. at 2-3.

      Gallagher subsequently filed an Omnibus Pretrial Motion, which included

a Motion to Suppress the evidence seized as a result of the search of the cell

phone.    After a hearing, the trial court granted, in part, Gallagher’s

suppression Motion. Relevant to this appeal, the trial court suppressed all

evidence seized as a result of the search of Gallagher’s cell phone and the

download of the phone’s data. See id. at 3. Thereafter, the Commonwealth

filed the instant timely appeal, followed by a court-ordered Pa.R.A.P. 1925(b)

Concise Statement of matters complained of on appeal.

      The Commonwealth presents the following claims for our review:

      [1.] Whether the trial court committed legal error by
      misapplying/misinterpreting the fact[-]specific holding in
      Commonwealth v. Fulton, 179 A.3d 475, 484 (Pa. 2018), by
      stating that the Fulton [C]ourt holding required a warrant to be
      obtained before lawfully searching a cell phone[,] thus ignoring
      any warrant exception such as the consent exception?

      [2.] Whether the record supports the trial court’s finding that
      [Gallagher] did not knowingly consent to the search and seizure
      of the stored cell phone data?


                                    -3-
J-A14034-20


Commonwealth’s Brief at 6 (capitalization omitted).

     The Commonwealth first claims that, in granting suppression of the cell

phone data, the trial court misapplied/misinterpreted our Supreme Court’s

holding in Fulton.    Id. at 13.     The Commonwealth acknowledges the

constitutional protection against unreasonable searches and seizures. See id.

at 14.    Further, the Commonwealth acknowledges that, “[e]ven in

circumstances where the suspect is in custody, the search of an individual’s

cell phone requires a warrant.”    Id. at 14.   However, the Commonwealth

argues that the extension of the prohibition on warrantless searches and

seizures of cell phones is not without exception. Id. at 15. According to the

Commonwealth, “[c]onsent can validate an otherwise illegal and unreasonable

search where the consent is ‘unequivocal, specific and voluntary.’”      Id.

(quoting Commonwealth v. Cleckley, 738 A.2d 427, 430 (Pa. 1999)). The

Commonwealth argues that the trial court erred to the extent that it

interpreted Fulton as eliminating the exception of consent. See id. at 16.

     Initially, we set forth our scope and standard of review:

     When reviewing a ruling on a motion to suppress, this Court is
     bound by the factual findings made by the suppression court that
     are supported by the record but review its legal conclusions de
     novo. Commonwealth v. Cooley, … 118 A.3d 370, 373 (Pa.
     2015). Our scope of review is limited to the record developed at
     the suppression hearing, considering the evidence presented by
     the … prevailing party and any uncontradicted evidence presented
     by [the non-prevailing party]. Commonwealth v. Johnson, …
     160 A.3d 127, 138, 139 n.12 (Pa. 2017)….

Fulton, 179 A.3d at 487.


                                    -4-
J-A14034-20


      Both the Fourth Amendment to the United States Constitution and

Article I, Section 8 of the Pennsylvania Constitution protect individuals, their

homes, their papers, and their effects and possessions from “unreasonable

searches and seizures.” U.S. Const. amend. IV; Pa. Const. art. I, § 8. For a

search to be lawful, police must first obtain a warrant, supported by probable

cause, from a neutral and detached magistrate.            Commonwealth v.

Johnson, 160 A.3d at 140 (Pa. 2017). “A search conducted without a warrant

is deemed to be unreasonable and therefore constitutionally impermissible,

unless an established exception applies.” Commonwealth v. Strickler, 757

A.2d 884, 888 (Pa. 2000).

      In Fulton, our Supreme Court cautioned that “if a member of law

enforcement wishes to obtain information from a cell phone, get a warrant.

The failure to do so [violates a defendant’s] rights under the Fourth

Amendment to the United States Constitution.” Fulton, 179 A.3d at 489.

      Generally, one of the limited exceptions to the warrant requirement,

recognized    by   the   United   States   Supreme   Court,   is   a   consensual

search. Strickler, 757 A.2d at 888. “[W]e have long approved consensual

searches because it is no doubt reasonable for the police to conduct a search

once they have been permitted to do so.” Florida v. Jimeno, 500 U.S. 248,

250-51 (1991).

      Our review discloses no indication, in the trial court’s Opinion, that the

court ignored this exception to the warrant requirement, or interpreted Fulton


                                      -5-
J-A14034-20


as eliminating this exception.   Rather, the trial court focused on whether

Gallagher had knowingly and voluntarily consented to the search and “dump”

of all data from his cell phone. See Trial Court Opinion, 11/19/19, at 2-3. As

the trial court explained in its Opinion, the court’s reference to Fulton “was

for the purpose of setting forth the general rule in this area.”      Id. at 2.

Because the trial court did not interpret Fulton as excluding well-recognized

exceptions to the warrant requirement, the Commonwealth’s first claim lacks

merit.

      In its second claim, the Commonwealth challenges the trial court’s

finding that Gallagher did not knowingly consent to the search and seizure of

his cell phone’s data.   Commonwealth’s Brief at 17.       The Commonwealth

specifically challenges the trial court’s determination that Gallagher’s consent

was not freely given during the November 19, 2014, interview.          Id.   In

particular, the Commonwealth disputes the trial court’s reliance upon the fact

that Gallagher was not advised of his right to refuse the search of his cell

phone. Id. Citing, inter alia, Commonwealth v. LaMonte, 859 A.2d 495

(Pa. Super. 2004), the Commonwealth sets forth the following factors to

consider in determining whether consent was voluntarily given: “the custodial

status of the consenting party; the setting in which the consent was given;

the age, intelligence, and educational history of the consenting party; and,

what was said or done contemporaneous with the consent.” Commonwealth’s




                                     -6-
J-A14034-20


Brief at 18. The Commonwealth points out the lack of a requirement that the

consent be in writing. Id.

      The Commonwealth asserts that Gallagher consented to the search of

his cell phone.   Id. at 18.   According to the Commonwealth, Gallagher’s

consent eliminated the need for a search warrant for the cell phone. Id. at

19. The Commonwealth directs our attention to evidence that Gallagher was

advised that he was not under arrest, and was free to leave at any time. Id.

at 19. Upon being advised of his Miranda rights, the Commonwealth states

that Gallagher agreed to talk with Detective Bailey. Id. at 20. Further, the

Commonwealth points out Detective Bailey’s testimony that Gallagher had

agreed to allow the detective to look at his phone and Gallagher signed a

consent form, Commonwealth’s Exhibit “2,” which was provided by Detective

Bailey. Id. Finally, Detective Bailey testified that it was Gallagher who first

offered to show his cell phone to Detective Bailey. Id. at 21. Based upon this

evidence, the Commonwealth asserts that Gallagher voluntarily and knowingly

consented to the search of his cell phone.   Id.

      As our Supreme Court has explained,

      [o]ne of the limited exceptions to the warrant requirement is a
      consensual search. [W]e have long approved consensual
      searches because it is no doubt reasonable for the police to
      conduct a search once they have been permitted to do so.
      Although a warrantless, but consensual, search is constitutionally
      permissible, obtaining consent is an investigative tool utilized by
      law enforcement. It allows police to do what otherwise would be
      impermissible without a warrant. As a consent search is in
      derogation of the Fourth Amendment, there are carefully


                                     -7-
J-A14034-20


     demarked limitations as to what constitutes a valid consent
     search.

     First, consent must be voluntarily given during a lawful police
     interaction. For a finding of voluntariness, the Commonwealth
     must establish that the consent given by the defendant is the
     product of an essentially free and unconstrained choice — not the
     result of duress or coercion, express or implied, or a will overborne
     — under the totality of the circumstances.

     If consent is given voluntarily, the ensuing search must be
     conducted within the scope of that consent….

Commonwealth v. Valdivia, 195 A.3d 855, 861-62 (Pa. 2018) (footnote and

internal quotation marks and citations omitted). Finally, we recognize that

“one’s knowledge of his or her right to refuse consent remains a factor in

determining the validity of consent[,]” and whether the consent was the

“result of duress or coercion.” Cleckley, 738 A.2d at 433.

     In its Pa.R.A.P. 1925(b) Opinion, the trial court stated the following:

     At the July 22, 2019 omnibus hearing, Adams Township
     Det[ective] [] Bailey testified that he was assigned to investigate
     the sexual assault allegations against [Gallagher]. On November
     18, 2014, Det[ective] Bailey called [Gallagher] and left a voice
     mail message asking [Gallagher] to call him. An interview was
     scheduled for the following day, November 19th. [Gallagher]
     arrived at the station on the 19th and the detective and [Gallagher]
     went into the interview room. [Detective Bailey] testified that he
     advised [Gallagher] that he was not under arrest and that he was
     free to leave at any time. The detective also advised [Gallagher]
     that he wanted to speak with him about the incident that took
     place the prior weekend.         [Gallagher] agreed to talk with
     Det[ective] Bailey.

           Det[ective] Bailey testified that [Gallagher] showed him a
     picture on his cell phone of the two girls that they were with. The
     detective then asked [Gallagher] “if he minded if we look at his
     phone. He had no objection to me looking at his phone. I did
     decide at that time to have him consent to that with a—we have

                                     -8-
J-A14034-20


       a form for electronic media. So, he was asked to sign that.” N.T.,
       Omnibus Pre-Trial Hearing, July 22, 2019, pg. 31. [Gallagher]
       signed the form (Commonwealth’s Exhibit “2”).

             Det[ective] Bailey’s testimony continued: “Commonwealth:
       Q. Did he cooperate and give you his phone. A. Yes. Q. And
       allow you to search it? A. Yes, he did.” Id. at pg. 32. The
       detective testified that [Gallagher] was not handcuffed during the
       interview[,] and that [Gallagher] walked out of the police station
       that day.

             On cross-examination, Det[ective] Bailey explained that he
       did not advise [Gallagher] of his rights with respect to his cell
       phone and acknowledged that the form submitted as
       Commonwealth’s Exhibit “2” does not explain those rights either.
       Id. at pg. 44. The form appears to be incomplete in that the
       heading of the form states, “CONSENT TO SEARCH STORED
       ELECTRONIC MEDIA,” but the actual wording of the document
       neither explains the rights which a person is waiving nor what they
       are[,] in fact, consenting to. The record reflects that [Gallagher]
       was never advised of his constitutional right to privacy of the data
       stored on his cell phone and that he was free to deny the request
       to consent to [the] search.

Trial Court Opinion, 11/19/19, at 2-3. Upon our review of the record,3 we

agree.

       Upon review, the trial court’s finding that Gallagher did not knowingly

consent to the search of his cell phone is supported in the record, and its legal

conclusions are sound. See id.; see also Commonwealth v. Adams, 200

A.3d 944, 954 (Pa. 2019) (recognizing that waiver “requires a knowing and

____________________________________________


3 The consent form signed by Gallagher, Commonwealth’s Exhibit “2,” is not
included in the record certified to this Court on appeal. Appellate courts may
only consider facts which have been duly certified in the record on appeal.
See Commonwealth v. Bracalielly, 658 A.2d 755, 763 (Pa. 1995).




                                           -9-
J-A14034-20


intentional relinquishment of a known right” (citation omitted, emphasis

added)). We therefore affirm the Order of the trial court.

      Order affirmed.

      Judge Shogan joins the memorandum.

      Judge McLaughlin files a concurring and dissenting memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/28/2020




                                    - 10 -